Title: John Adams to Isaac Smith Jr., 11 April 1771
From: Adams, John
To: Smith, Isaac Jr.


     
      My dear sir
      Boston April 11th. 1771
     
     Three Days since I received your obliging Favour of February 21st. for which I thank you.
     The Account you give me of the late Negociations, with Spain, the expensive Preparations for War, and the ridiculous Termination of both, is not at all surprizing, to Us in America. We think it, of a Piece with the other Measures of Administration, especially those relative to Us. A Ministry, base enough to establish a Tyranny in any Province or Department of his Majestys Dominions, may be well expected, to be mean, dastardly and obsequious to a foreign Power.
     I really dont know whether to rejoice or to mourn, that America is not to become an Object of Parliamentary Attention, during the session you mention. The considerate People here, seem to be more afraid, I am sure they have more Reason to fear, ministerial Moderation than severity, at present, provided that Moderation is to leave Us where We are, and not to repeal the unrighteous Laws.
     The large orders which have been sent, for Tea, and many other Measures which have been adopted within the last Year, have diminished my own opinion of my Countrymen, exceedingly and therefore I cannot wonder that they perplex the Mind of every Friend to our Interest or Reputation in London.
     Am very glad to find, you have formed an Acquaintance with Mrs. Maccaulay and Messrs. Dilly. Should be very glad if you would introduce me, to a Correspondence, with Messrs. Dilly. I want to agree with some Bookseller, of Character, in whom I could entirely confide, to send me Books whenever I shall want them, and write for them, as long as I shall live. As I am a little inclined to be extravagant, in that kind of Entertainment, it is very likely I may write for Books to the amount of twenty, perhaps thirty, Pounds sterling a Year, and should choose to receive them from one Bookseller, if I could find one, that would use me better than any other. I should be glad to authorize some one to send me every Book and Pamphlet, of Reputation, upon the subjects of Law and Government as soon as it comes out—for I have hitherto been such an old fashiond Fellow, as to waste my Time upon Books, which noBody else ever opened here, to the total Neglect of spick and span. If
      Messrs. Dilly will send me Books in this manner, I should be glad and will remit them Cash or Bills of Exchange, immediately upon the Receipt of the Books, or will send the Cash or Bills beforehand if they choose to have it so.
     In short I should be very glad if they would send me Books, Paper, Quills, and all Kinds of stationary as they do Mr. Josiah Quincy, if they think proper.
     I thank you for the historical Essay &c., tho I have not been able to get a sight of it as yet.
     As to the Occurrences of Boston Mr. Smith, I have nothing to write at present but this, your Friends are all well, excepting myself. And I hope very soon to be better, for I have removed my Family into the Country, to my old Habitation at Braintree, and have determined to shake off a little of that Load of public and private Care which has for some Time oppressed me. If I had not, I should soon have shaken off this mortal Body.
     You will greatly oblige me sir, by continuing your Favours in the epistolary Way.
     
      Your Friend and servant,
      John Adams
     
     
      If C. Preston is to be reimbursed his Expences, I wish his Expences, at least to his Council, had been greater.
     
    